Citation Nr: 1531444	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-30 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran is eligible for education program "kicker" payments from Chapter 1606, Title 10, United States Code, as payable under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to May 2009, with subsequent additional service in the Reserves.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2012 administrative determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which determined that the Veteran is no longer entitled to a Chapter 1606 "kicker" payment.  
The record before the Board includes the Veteran's paper education file, as well as electronic records within Virtual VA and the Veterans Benefits Management System.  

The Board recognizes the Veteran's October 2013 request for a Travel Board hearing.  The requested hearing was scheduled for a date in May 2015 and the Veteran was notified in March 2015.  The Veteran, however, failed to appear for the hearing without explanation.  He has not requested that the hearing be rescheduled.  The Veteran's October 2013 hearing request, therefore, is deemed withdrawn.


FINDINGS OF FACT

1.  In May 2011, the Veteran elected to receive Post 9/11 GI Bill (Chapter 33) education benefits in lieu of the Chapter 30 benefits; there was no kicker owed under the Chapter 30 program. 

2.  The Veteran did not make an irrevocable election to relinquish eligibility under Chapter 1606 for Post 9/11 GI Bill educational assistance.


CONCLUSION OF LAW

The criteria for education program "kicker" payments from Chapter 1606 payable under the Post 9/11 GI Bill are not met.  38 U.S.C.A. § 3015 (West 2014); 38 C.F.R. § 21.9650 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to VA's duties to notify and assist, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Generally, an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  After meeting the minimum service requirements, the individual may make an irrevocable election to receive benefits under 38 U.S.C.A. Chapter 33 by relinquishing eligibility under either 38 U.S.C.A. Chapter 30, or 10 U.S.CA. Chapter 106a, 1606, or 1607.  An individual may make an irrevocable election to receive benefits under this Chapter by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520 (2014).

Congress passed legislation in 1996 (Section 16131(i) of Title 10, United States Code) authorizing the payment of "kicker" benefits by the Selected Reserve components to persons entering those components.  In essence, a kicker is an additional financial benefit to reservists who have a skill or specialty in which there is a critical shortage of personnel or for which it is difficult to recruit or retain qualified personnel in critical units.  The kicker can be paid to recipients of Chapter 1606 benefits or to recipients of Chapter 30 benefits, as an addition to any other benefit to which the individual is entitled.  The individual Selected Reserve components determine eligibility for the kicker.  To be eligible for the Chapter 1606 kicker, the claimant must meet the eligibility requirements for the basic Chapter 1606 program.  However, because eligibility for the kicker is based on either job position or unit membership, that eligibility can terminate without basic Chapter 1606 eligibility terminating.  Kicker benefits can only be paid in conjunction with basic benefits; thus, if a service member loses his/her GI Bill eligibility, he/she also loses the ability to use a kicker.

If an individual is eligible for educational assistance under Chapter 33 by reason of an irrevocable election to relinquish eligibility under Chapter 30 and, on the date of such election, the individual is also entitled to a kicker of the amount of educational assistance under 38 U.S.C.A. § 3015(d), the individual remains entitled to that increase under Chapter 33.  38 C.F.R. § 21.9650(b). 

If an individual is eligible for educational assistance under Chapter 33 by reason of an irrevocable election to relinquish eligibility under Chapter 1606, and on the date of election, the individual is also entitled to a kicker, the individual remains entitled to that kicker under Chapter 33.  38 C.F.R. § 21.9650(c).

Both of the aforementioned relevant parts of 38 C.F.R. § 21.9650 require the individual to relinquish Chapter 1606 or Chapter 30 benefits in order for the kicker to transfer to Chapter 33 benefits.  Since kickers are only attached to Chapters 30 and 1606, they will only transfer if the pertinent one of those is relinquished (i.e. the decision to use Post-9/11 (Chapter 33) benefits requires service members with eligibility under other GI bill chapters (1606/30) to give up eligibility under one of those previous chapter benefits).  

In this case, the Veteran filed a VA Form 22-1990 in May 2011 for the purpose of irrevocably electing Chapter 33 education benefits in lieu of Chapter 30.  The Veteran confirmed at that time that he had no prior applications for benefits.  He also confirmed that he is eligible for a kicker based upon his Reserve service, and not his active duty service.  In May 2011, VA notified the Veteran of his eligibility for Chapter 33 education benefits.  In June 2011, he was also notified that he would receive an additional kicker benefit under Chapter 1606.  There was no award of a kicker under Chapter 33.  Again, the May 2011 irrevocable election was for Chapter 33 in lieu of Chapter 30.  The Veteran thereby relinquished his Chapter 30 benefits.  There was no relinquishment of any benefits under Chapter 1606.  

Thus, by reason of his irrevocable election to relinquish eligibility under Chapter 30 for Post 9/11 GI Bill educational assistance, he would have remained entitled to a kicker under that program had he had one, but the Veteran did not receive a kicker under Chapter 33.  Rather his kicker was awarded under Chapter 1606.  He did not make an irrevocable election to relinquish eligibility under Chapter 1606 for Post 9/11 GI Bill educational assistance.   Because the Veteran did not relinquish entitlement to Chapter 1606 benefits, a kicker under that program is not payable under Chapter 33.  

The Board indeed recognizes that the Veteran received these kicker payments for a time.  The Statement of the Case clearly shows that VA recognized the error and ceased payment of the kicker.  VA did not require the Veteran to repay the kicker payments previously issued.  Merely because the Veteran was perhaps erroneously granted kicker benefits at one time, does not justify his entitlement to current benefits.

Further, the Board understands the Veteran's argument that his kicker payment should continue out of fairness, since he was already awarded the benefit.  He is essentially attempting to establish eligibility on a theory of equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant has no legal entitlement to the benefit sought, it is the law in this case, and not the evidence, that is dispositive of the appeal.  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.


ORDER

Eligibility for education program kicker payments from Chapter 1606 as payable under Chapter 33 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


